Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This advisory action is responsive to communications filed on 02/08/2021. Claims 1-23 are pending.

Response to Arguments
Applicant’s remarks regarding the allowable subject matter is acknowledged. Remarks p. 10.
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
Applicant argues that Cejnar is non-analogous art. Remarks pp. 11-13. Applicant argues that Cejnar is not in the same field of endeavor because Cejnar relates to monitoring student’s use in an educational environment while the claimed invention relates to classification of discovered applications that are unclassified. Remarks p. 12. Applicant’s argument is not persuasive because Cejnar relates to the categorization of newly encountered applications for which a categorization does not already exist. ¶ [0107] (“If one or more other applications are identified, those could then be compared with data in the categories database (132) to determine if categorization is then possible. If so, the category assigned for the "unknown" application would be that of the corresponding "known" application(s) in the categories database (132); if not, the "unknown" application could be flagged for additional machine-based searching and/or 
Applicant argues that Cejnar is non-analogous art. Remarks pp. 11-13. Applicant argues that Cejnar is not generally concerned with the same problem being solved by the claimed invention because Cejnar relates to the problem of how to process data reflective of students’ computer usage while the claimed invention relates to classification of software applications that have been discovered but have not been classified. Remarks pp. 12-13. Applicant’s argument is not persuasive because Cejnar relates to the categorization of newly encountered applications for which a categorization does not already exist. ¶ [0107] (“If one or more other applications are identified, those could then be compared with data in the categories database (132) to determine if categorization is then possible. If so, the category assigned for the "unknown" application would be that of the corresponding "known" application(s) in the categories database (132); if not, the "unknown" application could be flagged for additional machine-based searching and/or manual curation and database updating”). Since both the claimed invention and Cejnar are concerned with the classification of unclassified applications, the teachings of Cejnar are relevant to solving the same problem as the claimed invention.
Applicant argues that Cejnar fails to teach modifying a configuration item to include the classification of the discovered application, and storing in the database the configuration as modified. Remarks pp. 13-15. Applicant argues 
Applicant argues that Chen fails to teach selecting an ML classifier based on the attributes of the discovered application contained in the characteristic file. Remarks pp. 15-16. Applicant argues that Chen selects an ML classifier based on the application type based on the permissions and APIs of the application. Remarks p. 16. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, McLane discloses 
Applicant argues that McLane fails to teach a training an ML classifier using a mapping between a respective predetermine category and a respective characteristic file. Remarks pp. 17-18. Applicant’s argument is not persuasive because McLane teaches training an ML classifier (Fig. 3) by using a mapping (Fig. 3, 102) between classification data (i.e., predetermine category) (Fig. 3, 103 and/or 212-214) and application file packages (Fig. 3, 104 and/or 202-204). McLane further discloses that the application package file may include a manifest file (i.e., characteristics file). ¶ [0035]. As such, the mapping between the classification data and the application file package includes a mapping between the classification data and the manifest file contained within the application file package.
Applicant argues that McLane does not teach training an ML classifier using commands used to invoke execution of the software applications, but instead uses a group of Linux commands. Remarks pp. 18-19. Applicant appears to be arguing that the group of Linux commands are not commands used to invoke the software applications. Applicant’s argument is not persuasive for the following reasons. The term “invoke” is defined as to “cause (a procedure) to be carried out.” See https://www.lexico.com/definition/invoke. Since the group of Linux commands in McLane are in the byte code, they are used during execution to carry out the functions of the application. As such, the group of Linux 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455